PROBATION FORM NO. 35
                                                                             Report and Order Terminating Probation/
(1/92)
                                                                                                   Supervised Release
                                                                                     Prior to Original Expiration Date



                                      United States District Court

                                              FOR THE DISTRICT OF

                                                      NEVADA




UNITED STATES OF AMERICA

           v.                                                                               Crim No.   3:18CR00041
Luis Ceja-Perez



On April 16, 2018 the above named was placed on supervised release for a period of 3 years. He has complied with

the rules and regulations of supervised release and is no longer in need of supervised release. It is accordingly

recommended that he be discharged from supervised release.


                                                       Respectfully submitted,
                                                                       Digitally signed by
                                                                       Kevin Rivera
                                                                       Date: 2020.04.03
                                                                       10:11:03 -07'00'
                                                       ______________________________
                                                       Kevin Rivera
                                                       United Probation Officer Assistant


                                              ORDER OF THE COURT

          Pursuant to the above report, it is ordered that the defendant is discharged from supervised release and that

the proceedings in the case be terminated.



          Datedthis
          Dated  this____
                      8th day
                           dayofof____
                                    April, 2020.
                                       , 20___




                                                     ______________________________
                                                     Larry R. Hicks
                                                     United States District Judge
